883 F.2d 75
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Harold Eugene REGES, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
Nos. 89-5072, 89-5387.
United States Court of Appeals, Sixth Circuit.
Aug. 16, 1989.

Before ENGEL, Chief Judge, and KEITH and BOYCE F. MARTIN, Jr., Circuit Judges.

ORDER

1
These cases have been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner filed a motion to vacate sentence pursuant to 28 U.S.C. Sec. 2255 in which he challenged the constitutionality of a 1987 conviction for possession of cocaine hydrochloride in violation of 18 U.S.C. Secs. 841(a)(1), 846.  The district court denied the motion and petitioner filed a notice of appeal.  Petitioner subsequently sought sentence credit under 18 U.S.C. Sec. 3568 for time spent in custody before sentencing.  The district court also denied this latter motion and a second notice of appeal followed.  The parties have briefed the issues, petitioner proceeding pro se.


3
Upon consideration, we find no error in the decisions on review.  The record before us supports the district court's finding that petitioner failed to demonstrate he received ineffective assistance of counsel under Hill v. Lockhart, 474 U.S. 52, 59 (1985).  The district court's rejection of petitioner's other contentions in support of the motion to vacate was also correct in law and fact.  We also note that petitioner's motion for sentence credit was correctly denied as he was not in actual physical custody during the period in question.    Marrera v. Edwards, 812 F.2d 1517 (6th Cir.1987) (order).


4
Accordingly, the district court's judgments are affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.